Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 9/21/2021, in which claims 8-11 are cancelled, claim 1 is amended to change the breadth and scope of the claims and claims 12-18 are newly added.
In view of the Examiner’s amendment above, claims 12-18 are pending in the instant application and are found to be allowable.
Priority
This application is a National Stage Application of PCT/JP 2017/031433, filed on 8/31/2017.  The previous Office Action indicated a claim to foreign priority, which was erroneous, the instant application does not claim priority to a foreign document.
 
Information Disclosure Statement
The information disclosure statements (IDS) dated 6/2/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.
Withdrawn Rejections
All rejection(s) of record for claim(s) 1-11 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is DeFerra et al. (WO 2016/184887, Nov 2016, PTO-892). DeFerra discloses a method of making pentosan polysulfate by extracting xylan from beech wood, followed by selective deacetylation of said xylan, in alkaline medium at pH 11 at 10°C, neutralization using acetic acid, isomerization and culminating with sulphation to isolate pentosan polysulfate. DeFerra does not explicitly disclose a xylan depolymerization step prior to alkaline treatment and while clearly teaching deacetylation, does not suggest an acetyl group content of 0-0.7 wt%, as instantly claimed. DeFerra is directed to selective deacetylation of the acetyl groups at a specific ring position, not global deacetylation to the degree instantly claimed. Hence, the instant claims are found to be novel and non-obvious over the prior art.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623